IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-10330
                         Summary Calendar


                      STUART JEFFREY HARRIS,

                       Plaintiff-Appellant,
                              versus

   STATE OF TEXAS; DALLAS COUNTY; L. L. BEATTIE, Dallas Police
      #5504; JOHN VANCE, District Attorney, Dallas County; R.
    GALVIN, Dallas Sheriff’s Department; BERRY, Dallas Police
     Department; ALF GUNN, Federal Bureau Investigation; JEFF
       SHAW, Dallas County District Attorney Office; DEBORAH
  MARLOWE, Dallas County District Attorney Office; JIM BOWLES,
    Dallas County Sheriff; JIM PEOPLES, Dallas County Sheriff
       Department, #200; RICK PERRY, Governor, Texas; HENRY
        CUELLAR, Secretary of State, Texas; SYLVIA GALINDO,
   Extradition Coordinator, Austin, Texas; JOHN DOE, District
    Attorney, Dallas County; MARIE BRINER, Assistant District
    Attorney, Dallas County; WILL E. PHILLIPS, Court Appointed
                          Attorney, Texas,

                       Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:01-CV-1591-G
                       --------------------
                         October 22, 2002

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Stuart Jeffrey Harris appeals the district court’s dismissal

of his 42 U.S.C. § 1983 complaint against defendants L. L. Beattie,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 02-10330
                                   -2-

R. Galvin and Alf Gunn as time-barred.            Federal courts apply the

forum state’s personal-injury statute of limitations to § 1983

actions. Owens v. Okure, 488 U.S. 235, 250 (1989).           The applicable

Texas period limitations period is two years.          TEX. CIV. PRAC. & REM.

CODE ANN. § 16.003(a) (West 2001).      This period begins to run when

“plaintiff is in possession of the critical facts that he has been

hurt and who has    inflicted the injury....”        Moore v. McDonald, 30

F.3d 616, 620 (5th Cir. 1994).

     The actions taken by Beattie and Galvin took place in 1993,

while Gunn’s conduct took place in 1996.           Harris does not allege

that as of June 24, 1996, the date on which the State of Washington

dismissed the fugitive charge against him, he did not know of the

injury that is the basis of these claims, or that if not tolled,

the limitations period did not begin to run as of June 24, 1996.

Accordingly, because the claims against these defendants are over

two years old they are time-barred by the statute of limitations.

     Harris also argues that the district court erred in dismissing

his complaint against defendant Will E. Phillips, his court-

appointed counsel, as frivolous pursuant to 28 U.S.C. § 1915.             We

review § 1915 dismissals for abuse of discretion. Black v. Warren,

134 F>3d 732, 734 (5th Cir. 1998).

     Here   the    district   court   did   not    abuse   its   discretion.

Harris’s § 1983 claim against Phillips lacks “an arguable basis in

law” because Phillips was not acting under color of state law for

purposes of § 1983 liability.     See Polk County v. Dodson, 454 U.S.
                           No. 02-10330
                                -3-

312, 325 (1981) (holding that public defender does not act “under

color of state law” for § 1983 purposes).

     Harris has not provided any argument challenging the district

court’s dismissal of his other claims against the other defendants.

Those issues are deemed abandoned on appeal.       See    Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993).

     AFFIRMED.